Lansden, J. Claimant, Public Service Company of Northern Illinois, seeks to recover from respondent the sum of $39.36 for electric service furnished respondent. All of the facts in the case have been stipulated, and such stipulation is hereby approved. Seven traffic lights were put in operation on January 6, 1951 on McCormick Road in Cook County, which is part of the State Highway System. For some unknown reason, claimant neglected to submit its voucher for such electric service for the month of January, 1951 to the Division of Highways until November, 1951. By that time the appropriation to pay same had lapsed, although until the lapse there were ample funds to pay it. Therefore, claimant’s sole recourse is in this Court. Respondent admits it owes claimant, and concedes that the billed charge of $39.36 is in accordance with the rate for such service approved by the Illinois Commerce Commission. An award is, therefore, entered in favor of Public Service Company of Northern Illinois for the sum of $39.36.